Title: From George Washington to Thomas Sim Lee, 13 October 1793
From: Washington, George
To: Lee, Thomas Sim


          
            Sir,
            Mount Vernon 13th Octobr 1793.
          
          The Letter with which your Excellency was pleased to favor me, dated the 7th inst. was
            received on the 10th—& might have been acknowledged the next day; but I waited the
            arrival of Friday’s mail  in hopes
            that I should have had a report from the Secretary of War relatively to the Ship
            Roehampton. Disappointed in this, I am not able to give any opinion thereon, uninformed
            as I am of the specific articles of charge which have been exhibited by the British
            Consul. The French minister complains of the detention.
          With respect to the second case mentioned in your letter, & those of the British
            Consuls, I have only to observe that as these Gentlemen are not ignorant that the
            Custom-house officers in every port are instructed to keep a vigilant watch upon all
            armed vessels, and the presumption being that they also are not inattentive, there seems
            to have been no necessity for lodging a complaint unaccompanied with proofs.
          It is scarcely possible to give instructions which will embrace every case minutely
            that may arise during the war—nor do I conceive it essential. Your Excellency will
            readily perceive by the communications which have been made to you, the principles upon which the General Government  act in the recess of Congress, respecting the belligerent
            powers. These principles are to adhere strictly to treaties, according to the plain
            construction & obvious meaning of them—and, regarding these, to act impartially
            towards all the Nations at war. Keeping these principles in view & observing the
            rules which are founded on them—with your disposition to do justice & to preserve
            this Country in peace—I persuade myself that you can be at no loss—that your decisions
            will always be right, & I hope they will always be prompt.
          Being removed from the public offices—intending when I left Philadelphia not to have
            been absent from that City more than fifteen or eighteen days, I brought no public
            papers of any sort (not even the rules which have been established in these cases) along
            with me—consequently am not prepared at this place to decide points which may require a
            referrence to papers not within my reach. but as I find cases are daily occuring which
            call for attention & decision, I have requested the Heads of Departments to attend
            at Philadelphia—or in its vicinity, by the 1st of next month, whither I shall go &
            be present myself. With great esteem & regard I am
            Sir, Your mo: obt humble Servt
          
            Go: Washington
          
        